Citation Nr: 0707234	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include a torn ligament and/or ruptured 
meniscus.

2.  Entitlement to service connection for asbestosis, to 
include asthma.


ATTORNEY FOR THE BOARD

L. Mollan, Associate Counsel









INTRODUCTION

The veteran served on active duty from June 1983 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for 
asbestosis, to include asthma, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current right knee disability 
that is the result of a disease or injury in service.


CONCLUSION OF LAW

The veteran's right knee disability, to include a torn 
ligament and/or ruptured meniscus, is not the result of a 
disease or injury in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

I.  Service Connection

The veteran claims that his currently alleged right knee 
disability is the product or result of an injury in service.  
After a thorough review of the veteran's claims folder, the 
Board has determined that the veteran's right knee disability 
is not directly related to service.
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
West Supp. 2006).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2006).

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Review of the veteran's service medical records demonstrates 
that the veteran entered service in June 1983.  The service 
entrance examination, dated in January 1983, did not indicate 
the veteran suffered from any knee disabilities.  In fact, on 
the Standard Form (SF) 93, the veteran wrote "I am in good 
health.  I am taking no medication.  No known allergies."  
See SF 93, January 22, 1983.  During his time in service, the 
Board acknowledges that the veteran did complain of right 
knee pain.  A treatment noted dated December 29, 1984, noted 
that the veteran was seen with right knee pain after jumping 
a fence.  Examination of the right knee revealed full range 
of motion, though there was some pain on extreme external 
rotation.  The examiner's assessment was right knee ligament 
strain.  The veteran was seen for follow-up treatment on 
January 3 and 7, 1985.  

The January 3, 1985 treatment note indicated the veteran had 
continued right knee pain.  During this examination, he had 
full range of motion with mild pain on flexion to the lateral 
ligament side.  No swelling or edema were noted.  The 
assessment was right knee ligament strain.  The January 7, 
1985 treatment note indicated continued sharp lateral right 
knee pain when climbing ladders.  There was no pain when 
jogging, walking or prolonged standing.  The veteran had full 
range of motion, no edema, a positive McMurray's Test and a 
negative Drawer sign.  The examiner changed the diagnosis 
from ligament strain to a ruptured right medial meniscus.  
The veteran was given light duty for seven days.  

For the purpose of clarifying the veteran's allegations, the 
Board notes that the veteran alleges that he suffered from 
two injuries in service.  The first, that he fell while 
attempting to jump a fence, has been documented by the 
December 1984 treatment record above.  The second, that he 
fell down a ladder during service, is unclear.  As noted 
above, the January 7, 1985 treatment record noted that the 
veteran experienced increased right knee pain when "climbing 
ladders".  It did not indicate that the veteran actually 
fell down a ladder and injured himself.  There are no 
additional service medical records to substantiate this 
second claim.

There were no further complaints of right knee pain during 
service.  In fact, at the veteran's separation examination, 
conducted on May 6, 1987, there were no complaints of right 
knee pain and the veteran marked "NO" next to whether he 
suffered from a "trick" or locked knee on the SF 93.  He 
also stated that he was in good health and not on any 
medication.  The examiner who completed the SF 88 form 
likewise made no reference to the veteran's knee and noted 
his lower extremities to be normal.  Based upon this 
evidence, the veteran has satisfied the requirement of 
establishing a disease or injury in service.  See Hickson, 
supra.

In support of his claim, the veteran has submitted a VA 
Medical Center (VAMC) treatment record dated in January 1992.  
It was noted that the veteran complained of right knee 
numbness.  The examiner wrote "hurt right knee while in 
service - hurt ligament" on the treatment note.  Physical 
examination of the right knee revealed negative anterior and 
posterior Drawer signs.  There was no swelling.  The 
impression was some small area of localized numbness lateral 
to the patella, approximately three to five centimeters in 
diameter.  The veteran was able to feel sharp versus dull 
pain.  There were no limits to his activity.  He was 
diagnosed with decreased sensation of the right knee.  The 
examiner did not make any statement as to the nature and 
etiology of the veteran's right knee problem.  He merely 
repeated what the veteran told him.  In Black v. Brown, 5 
Vet. App. 177, 180 (1993), the Court stated that the Board 
may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.

The veteran was later seen at the VAMC ambulatory care center 
in May 1999 for chest pain.  A routine examination performed 
in conjunction with this complaint revealed the veteran's 
musculoskeletal system to be without abnormality.  There were 
no complaints of right knee pain.

The veteran was afforded a VA medical examination in February 
2004.  The veteran complained mainly of his right knee giving 
way with periodic numbness.  He also stated that he 
experienced occasional pain with weakness, occasional 
stiffness, instability, fatigability and lack of endurance.  
He stated that he was currently receiving no treatment.  He 
indicated that when he had a pain flare-up, it could be as 
significant as a six or seven on a scale of one to 10.  He 
alleged these flare-ups occurred three to four times per 
week, and could last up to two hours each time.  On physical 
examination, the right knee showed some possible laxity upon 
pulling the knee forward.  The examiner opined that this 
could be a problem with the anterior cruciate ligament.  
There was some mild discomfort upon pressing on both meniscal 
cartilages, however the grinding test was positive.  There 
was no crepitus, no fluid, no pain upon moving the patella, 
no swelling, heat or redness.  The examiner concluded that 
the veteran could either have a diagnosis of torn meniscal 
cartilage or a problem with the anterior cruciate ligament.  
Possible arthritis was also noted.  The examiner noted that 
it was more likely than not, that the veteran's right knee 
disability was related to service.  The examiner stated 
however, that magnetic resonance imaging (MRI) and x-ray 
studies were necessary to make a final opinion.

The VA examination addendum, dated later in February 2004, 
noted that x-rays of the right knee demonstrated a mild 
medial compartment with smooth articular surfaces.  The 
examiner commented that the MRI findings showed no 
abnomalities; therefore, there did not seem to be any current 
evidence of either meniscal tear or ligament damage.  It was 
considered most likely that it was knee trauma with no severe 
sequelae.  It is clear from this additional evidence that the 
examiner's prior opinion that an injury of the right knee was 
due to service, no longer holds true.  The veteran claimed 
that he had a torn ligament or a meniscal tear.  Neither of 
these conditions were present upon thorough examination.

The only remaining evidence is that provided by the veteran 
himself.  As noted above, he is not competent to provide a 
medical nexus regarding his right knee pain.  See Espiritu, 
supra.

Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  
Moreover, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  See Sanchez- Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

Though the veteran did suffer an injury in service, the 
current evidence of record does not demonstrate that he has a 
current disability that is the result of such injury, nor 
does it provide a medical nexus between a disability and 
injury in service.  See Hickson, supra.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that an alleged right knee disability is 
related to service.  There is not an approximate balance of 
evidence.  

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in November 2003 and April 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The 2003 letter told 
him to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.

The veteran was provided with appropriate notice compliant 
with Dingess/Hartman v. Nicholson in April 2006.  However, 
since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.  
The Board concludes VA's duty to assist has been satisfied.  
The veteran's service medical records and VA medical records 
are in the file.  Private medical records identified by the 
veteran have been obtained, to the extent possible.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his right knee condition can be 
directly attributed to service.  Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service.  This 
is discussed in detail above.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v.  
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); see Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claim, as indicated 
above.


ORDER


Entitlement to service connection for a right knee 
disability, to include a torn ligament and/or ruptured 
meniscus, is denied.


REMAND

After a thorough review of the claims folder, the Board has 
determined that further development is required prior to the 
adjudication of the veteran's claim for service connection 
for asbestosis, to include asthma.

The Board notes that the rating decision dated in March 2004 
denied the veteran's claim of service connection for 
asbestosis and a subsequent rating decision, dated in March 
2005, denied the veteran's claim (characterized as asthma due 
to asbestos exposure).  In April 2004, the veteran submitted 
a notice of disagreement, to include asbestosis.  The RO 
issued a statement of the case (SOC) in April 2005, but 
failed to address the veteran's claim for asbestosis, to 
include asthma.

In an April 2004 deferred rating decision, the RO indicated 
that it was not accepting the veteran's NOD on the asbestos 
claim because a rating decision should not have been done on 
"exposure to asbestos" without an underlying disability.  
However, the fact is that a rating decision was done, which 
the veteran has the right to appeal.  Thus, this claim must 
be remanded to provide the veteran with a SOC for asbestosis, 
to include asthma.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The service 
connection issue will then be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  Provide the veteran a statement of 
the case as to the issue of entitlement 
to service connection for asbestosis, 
to include asthma.

2.  The veteran should be informed that 
he must file a timely and adequate 
substantive appeal in order to perfect 
an appeal to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) 
(2006).  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  If so, subject 
to current appellate procedures, the 
case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


